FOSTER, J.
The plaintiff in his amended complaint makes two distinct claims: (1) that his title to his land is disputed by the defendants; (2) that he is being disturbed by the defendants in the quiet and peaceful occupation and enjoyment of his land. He asks the court to quiet his title as a remedy for the first ■complaint and to grant an injunction against the defendants as a remedy for the second complaint. Different defenses might be presented to the different complaints. It is better pleading to set forth the causes of action in two separate counts. The motion to separate is granted.